Hooker, J.
The defendant has appealed from a decree granting to the complainant divorce from the bonds of matrimony upon the ground of extreme cruelty, alleged to consist of refusal of cohabitation. No legal question of interest or importance is involved, and it is unnecessary to discuss the testimony or facts sought to be established. The testimony was taken in open court, and we find nothing to indicate that the circuit judge’s conclusions were not fully warranted, and his decree a just one. It is therefore affirmed, and, in addition to the sum heretofore allowed for costs and solicitor’s fee, it is decreed that defendant be allowed the further sum of $300 for her support and maintenance pending proceedings.
The other Justices concurred.